IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,191


EX PARTE ROBERT VELA GARZA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NO.94-CR-6155 IN THE 227TH DISTRICT COURT,
BEXAR COUNTY


Per curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of murder, and punishment was assessed at ninety-nine years' imprisonment. 
Applicant appealed, and his conviction was affirmed. Garza v. State, No. 04-95-00496-CR
(Tex. App. -- San Antonio, delivered December 31, 1996, no pet.).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that he could
seek discretionary review, pro se.  The trial court, based upon an affidavit from appellate
counsel, recommended that relief be granted.  The record reflects that counsel did not timely
inform applicant that he could file a petition for discretionary review from his conviction.
	Habeas corpus relief is granted, in part, and applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 94-CR-6155 from
the 227th Judicial District Court of Bexar County.  Applicant is ordered returned to the point
at which he can file a meaningful petition for discretionary review.  For purposes of the
Texas Rules of Appellate Procedure, all time limits shall be calculated as if the Court of
Appeals' decision had been rendered on the day the mandate of this Court issues.  We hold
that should applicant desire to seek discretionary review, he must take affirmative steps to
see that his petition is filed in the Court of Appeals within thirty days of the date the mandate
of this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469
(Tex. Crim. App. 1997).

DELIVERED: June 8, 2005
DO NOT PUBLISH